           Case 1:20-cr-00114-GLR Document 61 Filed 07/02/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                     *

               v.                            *       Criminal Case No.: GLR-20-0114

CHELSEA ANN KUYAWA                           *

                       Defendant             *

*      *       *       *       *     *       *       *      *        *      *   *      *

       DEFENDANT’S UNOPPOSSED MOTION TO EXTEND TIME FOR SELF-
       SURRENDER AND REQUEST FOR INSTITUTION RECOMMENDTION

       NOW COMES the Defendant, Chelsea A. Kuyawa (hereinafter, “Defendant”), by and

through her attorneys, Paul R. Kramer, LLC, and hereby respectfully requests this Honorable

Court extend the time for the Defendant to self-surrender and issue a recommendation the

Defendant be designated to in the above-entitled matter.        In support of this Motion, the

Defendant states as follows:


       1. That the Defendant was charged with a single count of a violation of 18 U.S.C.

            §2252A(a)(5)(B).

       2. That the Defendant entered a plea of guilty and accepted responsibility for her

            actions. On October 16, 2020, this Honorable Court sentenced to 42 months of

            incarceration. The Defendant was permitted to self-surrender.

       3. That this Honorable Court previously extended the time for the Defendant to self-

            surrender because the Defendant was pregnant. As a result, this Honorable Court

            ordered the Defendant self-surrender on July 09, 2021.




                                                 2
  Case 1:20-cr-00114-GLR Document 61 Filed 07/02/21 Page 2 of 4



4. That in January of 2021, the Defendant received information she would serve her

   sentence at FCI Hazelton. This information was received before this Honorable Court

   extended the Defendant’s turn in date.

5. That currently the Defendant it is not clear if the Defendant is presently designated to

   FCI Hazelton.

6. That FCI Hazelton is a secure prison and does not have the type of programs that will

   benefit the Defendant’s rehabilitation. In addition, there are legitimate concerns for

   the Defendant’s safety at FCI Hazelton given the nature of the Defendant’s offense

   conduct.

7. That the Defendant is requesting this Honorable Court issue a recommendation the

   Defendant serve her term of incarceration at the Federal Satellite Low (“FSL”) at

   Danbury (in Connecticut). FSL Danbury is not a prison camp, and such a

   recommendation is consistent with this Honorable Court’s recommendation the

   Defendant serve her sentence at FCI Alderson or another appropriate low security

   FCI for treatment (RDAP and/or mental health treatment).

8. That FSL Danbury houses a new unique program only available at FSL Danbury

   called Female Integrated Treatment (FIT). FIT is a residential treatment program that

   offers treatment for substance abuse disorders, mental health issues, trauma related

   disorders, and vocational training.

9. That given the Defendant’s documented history of mental illness and substance abuse

   FIT would be an excellent fit for the Defendant’s rehabilitation.

10. That the Defendant’s family has hired the services of Justice Advocacy Group (JAG)

   to work with Bureau of Prisons (BOP) to place the Defendant at FSL Danbury.



                                         2
  Case 1:20-cr-00114-GLR Document 61 Filed 07/02/21 Page 3 of 4



11. That JAG requires additional time to work with BOP on placing the Defendant at FSL

   Danbury.

12. That the Defendant gave birth to a baby boy on May 24, 2021. Unfortunately, the

   child was born with a heart condition. This condition required the child to undergo a

   procedure which requires several follow up visits. That there is a scheduled review

   with the child’s pediatrician on July 29, 2021. See; attached as Exhibit #1, discharge

   paperwork from the University of Maryland Medical Center detailing the procedure

   performed and appointment date on July 29, 2021. Incorporated herein by reference

   and made part hereof.

13. That until she is incarcerated, the Defendant is the child’s primary caregiver.

14. That the Defendant would like to attend this review before she is incarcerated to make

   sure of the child’s status and health care plan.

15. That for the above-noted reasons the Defendant is seeking to have her self-surrender

   date extended until August 02, 2021.

16. Undersigned counsel’s office has been advised by the Assistant United States

   Attorney who prosecuted the instant matter, Michael P. Cunningham, the

   Government does not oppose the Defendant’s request for a recommendation to FSL

   Danbury and does not oppose the Defendant’s self-surrender date being extended to

   August 02, 2021.

17. That no party to the above-entitled matter will be prejudiced if the relief sought

   herein is granted.

18. That the Defendant is not a flight risk and is presently otherwise in compliance with

   the ordered conditions of release.



                                          2
          Case 1:20-cr-00114-GLR Document 61 Filed 07/02/21 Page 4 of 4



       19. That in the interests of justice, the instant relief should be granted.


       WHEREFORE, the Defendant, Chelsea A. Kuyawa, respectfully requests the relief

herein be GRANTED and her self-surrender date be extended to August 02, 2021, that this

Honorable Court issue a recommendation the Defendant serve her sentence of incarceration at

FSL Danbury, recommend the Defendant participate in FIT and this Honorable Court GRANT

any other, or further, relief, it deems appropriate, the nature of the Defendant’s cause may permit

or the interests of justice may require.


                                                       Respectfully submitted,


                                                       /s/ Paul R. Kramer
                                                       Paul R. Kramer
                                                       PAUL R. KRAMER, LLC
                                                       One North Charles Street, #1104
                                                       Baltimore, Maryland 21201
                                                       (410) 727-5531

                                                       COUNSEL FOR DEFENDANT




                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing Motion was sent electronically

mailed this 02 day of July, 2021 to: Michael Cunningham, Assistant United States Attorney.


                                                       /s/ Paul R. Kramer
                                                       Paul R. Kramer
                                                       PAUL R. KRAMER, LLC




                                                  2
